ORDER

PER CURIAM.
AND NOW, this 30th day of August, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated June 13, 2005, the Petition for Review and response thereto, it is hereby
ORDERED that ALEX HUGUES PIERRE be and he is suspended from the Bar of this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is farther ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.